Citation Nr: 1125430	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  The Veteran had subsequent service in the United States Army Reserve (USAR).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the VA RO in Louisville, Kentucky, denying entitlement to pension benefits.  The Veteran perfected an appeal to that issue.

In June 2007, the Veteran testified at a Travel Board hearing as to this issue.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  In August 2008, the Veteran was sent a letter in which he could choose to have another Board hearing.  Since he did not respond, he has not been so scheduled, per the information provided to him in the letter.

In a February 2007 rating decision, service connection was denied for PTSD and carpal tunnel syndrome of both wrists.  In a prior October 2007 Board remand, the RO was instructed to issue a statement of the case (SOC) on those issues as a notice of disagreement (NOD) had been received.  The RO sent the SOC.  The informal hearing presentation indicated that the Veteran was pursuing an appeal as to these issues and is accepted as the substantive appeal.

In October 2008, the Board remanded the aforementioned issues once again for further development. 

The Board notes that, since the October 2008 Board determination was issued, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In a June 2010 statement, the Veteran indicated that he would like to file a claim for service connection for depression.  As such, this issue on appeal has been characterized to consider all claimed psychiatric disabilities, to include depression, in accordance with Clemons.

The Board notes that the Veteran indicated in the June 2010 statement that he wished to file a claim for service connection for "chronic pulmonary", chronic obstructive pulmonary disease (COPD), and asthma.  It does not appear that these claims have been adjudicated.  As such, the issues of entitlement to service connection for a chronic pulmonary disability, COPD, and asthma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have active duty service for 90 days or more during a period of war. 

2.  The Veteran was not discharged or released from service for a service-connected disability; nor did he have a service-connected disability at the time of his discharge that would have justified a discharge for disability.

3.  The Veteran did not serve on active duty for a period of 90 consecutive days or more which began or ended during a period of war.

4.  The Veteran did not serve on active duty for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

5.  Resolving doubt in favor of the Veteran, his bilateral carpal tunnel syndrome is shown to be causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The service requirements for basic eligibility for a VA nonservice-connected pension benefits have not been met.  38 U.S.C.A §§ 101, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2010).

2.  Service connection for bilateral carpal tunnel syndrome is warranted.  See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for bilateral carpal tunnel syndrome, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for nonservice-connected pension benefits, the Board notes that the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Court has held, however, that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.').

The Board notes that resolution of this appeal for nonservice-connected pension benefits is based on facts that are not in dispute, and dependent solely on interpretation of the statutes and regulations pertaining to eligibility for nonservice-connected pension benefits based on his service.  VA has no further duty, therefore, to notify the Veteran of the evidence needed to substantiate his claim, or to assist him in obtaining that evidence, because no reasonable possibility exists that any further assistance would aid him in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

In any event, the Board notes that VCAA letters dated in January 2007, November 2007, and December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the November 2007 and December 2008 letters described how disability ratings and effective dates were assigned.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  All available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Extensive efforts were made to obtain all relevant service treatment and personnel records.  To the extent that certain records were not obtainable, a Formal Finding on the Unavailability of Records from the US Army Reserve Training Center was issued in April 2009.  The Veteran has had the opportunity to provide further pertinent evidence and information on the claim, and the Veteran had the opportunity to submit oral testimony at the June 2007 hearing.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2010).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty in the National Guard.  38 C.F.R. § 3.6(c) (2010).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).

1.  Entitlement to nonservice-connected pension benefits.

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).

The Veteran contends that he is entitled to nonservice-connected pension benefits based on his active duty service.  The Board notes that the Veteran had active service from June 1978 to June 1981, which was performed during peacetime.  The Veteran maintains that entitlement to nonservice-connected pension benefits is warranted based on wartime service performed during 1990.  Specifically, he contends that his Reserve unit was called up to duty during Desert Storm.  He asserts that his unit was a training unit which was activated.  This unit then performed training for other units.  The service dates for this period were from January 1990 to November 1990.  Personnel records reflect that in January 1990, the Veteran was stationed with the 450th Military Police (MP) Company as an MP Investigator.  His service was described as USAR-Ready.  The personnel records do not show that the Veteran had active duty during that time period.

VA has the authority to declare certain types of service performed by Reservists to be "active duty" for the purposes of VA benefits.  Reservists meet the definition of active duty if the facts of record establish that the service was full-time and was for operational or support (as opposed to training) purposes.  If verification is received showing the Veteran's Reserve service was for operational or support services, the service constitutes active duty.  If the evidence indicates the service was for training purposes, the service does not qualify as active duty.

The Veteran essentially must establish that he performed active military, naval, or air service for the period of his Reserve duty.  While he indicated that his unit was a training unit, he has also made statements to the effect that the service was basically engaged in operational or support services and he also stated that his unit was actually called to active duty.

The RO was instructed to contact the National Personnel Records Center (NPRC), or any other appropriate authority, to verify all periods of the Veteran's service with the USAR.  Thereafter, the NPRC was contacted.  The NPRC responded that there was no service other than training service.  The RO also contacted the 450th MP Company.  The response was that there was no 450th MP Company in Kentucky. However, as pointed out by the Veteran's representative, the 450th MP Company is located in Sheffield, Alabama, not in Kentucky, thus, this search was insufficient.  The personnel records confirm that the 450th MP Company is located in Sheffield, Alabama.  As such, it was determined in the October 2008 Board remand that the 450th MP Company in Sheffield, Alabama, must be contacted to verify the Veteran's service.  Letters were sent to the United States Army Reserve Training Center, 450th MP Company, Records Management in Sheffield, Alabama, in December 2008 and in February 2009 requesting that all periods of the Veteran's service in that unit be verified.  It was specifically requested that it should be indicated whether this unit was called to active duty during the period of January 1990 to November 1990 and/or if this unit performed operational or support services during this period of time.  A response was not received to these requests.  As such, a Formal Finding on the Unavailability of Records from the US Army Reserve Training Center was issued in April 2009.    

The Board notes that the Veteran's available personnel records have been associated with the claims file.  In an April 1995 Enlistment/Reenlistment Document for the Armed Forces of the Untied States, the Veteran was noted as having 2 years, 11 months, and 20 days of total active military service and 14 years, 6 months, and 7 days of total inactive military service.  Personnel records detailing point listing for retirement do not reflect that the Veteran served on active duty for 90 days in 1990.  Specifically, personnel records for the period of September 27, 1989, to September 26, 1990, reflect that the Veteran incurred 39 inactive duty points and 12 active duty points.  For the period of September 27, 1990, to September 26, 1991, the Veteran incurred 47 inactive duty points and 40 active duty points.  There is no indication that this unit was called to active duty during this time period, nor is there indication that the Veteran's Reserve service during this time period was for operation or support service, as opposed to service for training purposes. 

As noted, the Veteran's period of active duty service from June 1978 to June 1981 did not occur during a period of war.  The Veteran had subsequent service in the USAR through 2001.  While the Veteran's service in the USAR extended into the Persian Gulf War, the evidence of record simply does not reflect that this USAR service was for operational or support services, such that it would constitute active duty, or that the Veteran's USAR unit was called up to duty during Desert Storm.
Therefore, as the evidence of record does not reflect that the Veteran had active duty service for 90 days or more during a period of war, the requirement of 38 C.F.R. § 3.3(a)(3)(i) is not met.  Similarly, as he did not have active service for a period of 90 consecutive days or more with such period beginning or ending during a period of war, the requirement of 38 C.F.R. § 3.3(a)(3)(iii) is not met.  Likewise, the evidence of record does not reflect that the Veteran had active duty service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  Accordingly, the requirement of 38 C.F.R. § 3.3(a)(3)(iv) is not met.

Additionally, the evidence does not show that the Veteran was released from active duty for a disability.  Similarly, the evidence does not show that the Veteran has a service-connected disability which would have justified a discharge for disability.  The Board notes that the claims file contains a Medical Board Summary recommending that he be medically discharged due to migraines.  However, personnel records reflect that he was not medically discharged at this point but continued to serve until he retired in 2001.  Moreover, he is not currently service connected for migraines.  Accordingly, the requirement of 38 C.F.R. § 3.3(a)(3)(ii) is not met.

Notwithstanding the Veteran's assertions, the Board must find that his service is insufficient to establish basic eligibility for VA nonservice-connected pension benefits.  See 38 U.S.C.A. § 1521(j)(1)-(4) (West 2002); 38 C.F.R. § 3.3(a) (2010).  In this case, the law is dispositive; this claim must be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

The Veteran is seeking entitlement to service connection for bilateral carpal tunnel syndrome. 

A review of the available personnel records reveal that the Veteran served as an executive administrative assistant for a portion of his service in the Reserve.  This duty assignment required advance typing word processing and transcribing audio tapes, among other things.  

The Board notes that the Veteran has been diagnosed as having this disorder and has received VA treatment.  In February 2007, an examiner indicated that the Veteran's bilateral carpal tunnel syndrome was possibly secondary to office work that he performed during the military.

More recently, the Veteran  underwent a VA examination in April 2009.  The examiner reviewed the claims file.  The Veteran reported an onset of bilateral carpal tunnel syndrome in 1999.  The Veteran reported that he developed chronic pain in both wrists and hands over time.  He indicated that he was working at an office in Bowman Field, a part of Fort Knox, for 14 years.  The Veteran reported doing general office work, including typing and filing.  Presently, the pain is severe and constant bilaterally.  Upon examination, the examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  The examiner noted the etiology of this problem as being repetitive motion, typing, and general office work.  Upon review of the claims file and examination of the Veteran, the examiner concluded that it is as least as likely as not that the Veteran's current bilateral carpal tunnel syndrome is related to service.  The examiner noted that, in 1999, the Veteran developed chronic pain in both wrists over time.  The Veteran was working in the office in Bowman field, a part of Fort Knox, for 14 years of the last years of his service.  The Veteran did general office work, including typing and filing.  Presently, the pain is severe and constant bilaterally.  The examiner concluded that, based on the past and present medical records, history, physical examination, and a review of medical literature, this Veteran's carpal tunnel syndrome is as least as likely as not caused by or a result of his time in service.  It is well documented in the medical literature that repetitive motion of wrist and hand is a risk factor for development of this condition, like experienced at the job at Bowman Air Field for 14 years before retirement.  

As noted above, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).  In light of fact that the Veteran's personnel records reflect that he served as an executive administrative assistant for a portion of his service in the Reserve, at which time his duties included typing, and the claims file contains two medical opinions linking his current bilateral carpal tunnel syndrome to this service in the Reserve, the Board will resolve all reasonable doubt in favor of the Veteran and grant the Veteran's claim for service connection for bilateral carpal tunnel syndrome.


ORDER

Entitlement to nonservice-connected pension benefits is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran indicated in a June 2010 statement that he had been seeing a psychiatrist at the VA Medical Center (VAMC) in Lexington, as well as a social worker.  It appears that the VA treatment records were last associated with the claims file in January 2007.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, the Board finds that any available VA treatment records from January 2007 to the present that have not yet been associated with the claims file should be obtained. 

Additionally, the Board notes that the Veteran reported at the June 2007 hearing that he filed for Social Security Administration (SSA) benefits.  While it is unclear from the evidence of record whether SSA benefits were granted, and, if so, whether a grant of SSA benefits was related to a psychiatric disability, the Board finds that a request should be made to obtain any available SSA records possibly relating to a psychiatric disability.  

Finally, in light of the new characterization of this claim as a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, and the fact that it appears that there are outstanding, relevant treatment records relating to this claim, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim after all relevant records have been obtained.  38 U.S.C.A. § 5103A (West 2002).  Thus, the Veteran must be scheduled for a VA examination to determine whether he has a current diagnosis of PTSD in accordance with the criteria as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), or any other psychiatric disability, to include depression, and, if so, whether this PTSD, depression, or other psychiatric disability of any kind was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available VA treatment records that have not yet been associated with the claims file from January 2007 to the present.

2. Associate with the claims file any and all of the Veteran's available SSA records.  Specifically, any SSA records concerning disability benefits awarded for PTSD or a psychiatric disability of any kind must be obtained.
3. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA psychiatric examination for his claimed PTSD and depression.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed PTSD and depression.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has PTSD in accordance with the DSM-IV criteria, depression, or a psychiatric disability of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's PTSD, depression, or psychiatric disability was caused or aggravated by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.
4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


